DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Bak on 5/16/2022.
The application has been amended as follows:
In claim 3, amend as:
A method of producing [[a]] the sputtering target-backing plate assembly according to claim 1, comprising the steps of:
providing [[a]] the Si sputtering target having [[a]] the face providing [[a]] the bonding surface with [[a]] the surface roughness Ra of 0.1 μm or more and 1.2 μm or less and the backing plate made of copper, copper alloy, aluminum, aluminum alloy, titanium, titanium alloy, molybdenum, molybdenum alloy, or stainless steel;
performing ultrasonic welding treatment to the bonding surface of the Si sputtering target; 
applying [[a]] the brazing material Sn-0.7Cu or 90Sn-10(ZnSb) to the bonding surface; and 
bonding the Si sputtering target to [[a]] the backing plate via the brazing material such that the brazing material is present between the Si sputtering target and the backing plate and such that the sputtering target-backing plate assembly has a bonding strength of 0.24 kgf/cm2 or higher. 

In claim 13, amend as:
A sputtering target-backing plate assembly, comprising a Si sputtering target bonded to a backing plate with a brazing material, wherein the backing plate is made of copper, copper alloy, aluminum, aluminum alloy, titanium, titanium alloy, molybdenum, molybdenum alloy, or stainless steel, wherein said brazing material is present between the Si sputtering target and the backing plate, wherein the brazing material consists of Sn-0.7Cu or 90Sn-10(ZnSb), wherein said sputtering target-backing plate assembly has a bonding strength of 0.24 kgf/cm2 or higher, and wherein a surface roughness Ra of a face of the Si sputtering target to which the brazing material is applied is 0.1 μm or more and 1.2 μm or less. 

Claims 1-2 and 4-12 are canceled.

Election/Restrictions
Claim 13 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 3, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the Restriction Requirement as set forth in the Office action mailed on 1/8/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 3 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 13 is not shown in the prior art of an assembly comprising a sputter target and backing plate, the assembly comprising a silicon (Si) target, a backing plate made of the material listed in claim 13, and a brazing material of tin (Sn)-copper (Cu) or Sn-zinc (Zn)-antimony (Sb) bonding the Si target to the backing plate, wherein the Si target has a surface roughness where the brazing material is applied thereto, and especially with regards to:
the assembly, comprising the Si target bonded to the material of the backing plate with the brazing material, having:
the brazing material consists of (and therefore only is) either Sn-0.7Cu or 90Sn-10(ZnSb), and the surface roughness of the Si target where the brazing material is applied is 0.1-1.2 m,
resulting in the assembly having bonding strength of 0.24 kgf/cm2 or higher.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The non-patent literature (NPL) of Nanobond of Ceramic & Metal Sputtering Targets is relevant for teaching using NanoFoil to ultrasonically bond ceramic materials of a sputter target to a metal backing plate, wherein the sputter target is silicon, the metal backing plate is copper, aluminum, molybdenum, and stainless steels, and the NanoFoil* comprises 1-5 wt% copper with specific amounts of nickel, aluminum, vanadium, indium, and silver (*NPL filed 8/11/2020, Safety Data Sheet “NANOFOIL”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794